DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments/arguments, with respect to a top surface of the first trim layer comprises a roughened surface, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in addition with Kawanishi US 8,716,922 due to the amendment done to claims 1 and 21.
Note that Komatsu (US 11,095,269) discloses the layers (115, 805, etc.) with different thicknesses (Figs. 18-21) to affect frequency and that etching can be used for thickness control (Col. 10 lines 50-60).  Kawanishi discloses etching would result in roughened surface (Col. 8 lines 7-9); therefore, the etching control of thickness would result in roughened surface as a consequence of the etching.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu US 11,095,269 of record in view of Kawanishi US 8,716,922.
21.	Komatsu discloses a surface acoustic wave (SAW) device (Figs. 8, 13A,B, 16A, 18, 19, etc.), comprising: a piezoelectric material (110); an interdigital transducer (IDT; 105) on the piezoelectric material; and a first trim layer (805) that is configured to cover the IDT and at least a portion of the piezoelectric material that is not covered by the IDT, wherein the first trim layer comprises silicon oxynitride (Col. 7 lines 32-33); and etching of first trim layer (805) to control the thickness (Col. 10 lines 50-60).
	Komatsu does not explicitly disclose a top surface of the first trim layer comprises a roughened surface.
	Kawanishi discloses it is known that etching to control thickness would resulted in having a roughened surface (Col. 8 lines 7-9).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the top surface of the first trim layer with a roughened surface.  The modification would have been obvious because when etching is used to control the thickness of the first trim layer, the top surface of the first trim layer would be roughened as a consequence of the etching as taught by Kawanishi (Col. 8 lines 7-9).
24.	Komatsu discloses a second trim layer (115A or 115B) comprising a second trim layer that comprises silicon nitride or silicon dioxide (SiO2; Col. 7 lines 31-32, 41-43, etc.).
Claims 22, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu US 11,095,269 of record in view of Kawanishi US 8,716,922 as applied to claim 21 above, and further in view of Kando US 9,190,981 of record.
22.	The Komatsu/Kawanishi combination does not disclose the first trim layer comprises an acoustic velocity and a density that are configured such that a thickness of the first trim layer changes a resonance frequency of the SAW device by a greater amount than an electromechanical coupling of the SAW device.
	However, Komatsu also discloses it is well known in the art that thickness of layers affect frequency (Figs. 18-21, etc.).
	Kando discloses different concentrations/ratios of O and N for silicon oxynitride affect velocity, elastic constant, density, dielectric constant, and electromechanical coupling coefficient (Figs. 2-5, etc.; Col. 8 lines 12-53, table 1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the first trim layer configured such that a thickness changes a resonance frequency of the SAW device by a greater amount than an electromechanical coupling of the SAW device.  The modification would have been obvious because thicknesses and/or concentrations/ratios would be designed to achieve desired device characteristics (frequency, electrotechnical coupling, etc.) as taught by Komatsu (Figs. 18-21) and Kando (Figs. 2-5; table 1); and that the greater/lesser amounts are consequential results due to thickness and/or concentrations/ratios used of the silicon oxynitride to obtain the desired device characteristics.
23.	The Komatsu/Kawanishi combination does not disclose the first trim layer comprises an acoustic velocity and a density that are configured such that a thickness of the first trim layer changes a resonance frequency of the SAW device by a greater amount than an electromechanical coupling of the SAW device.
	However, Komatsu also discloses it is well known in the art that thickness of layers affect frequency (Figs. 18-21, etc.).
	Kando discloses different concentrations/ratios of O and N for silicon oxynitride affect velocity, elastic constant, density, dielectric constant, and electromechanical coupling coefficient (Figs. 2-5, etc.; Col. 8 lines 12-53, table 1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the first trim layer configured such that a thickness changes a resonance frequency of the SAW device by a greater amount than an electromechanical coupling of the SAW device.  The modification would have been obvious because thicknesses and/or concentrations/ratios would be designed to achieve desired device characteristics (frequency, electrotechnical coupling, etc.) as taught by Komatsu (Figs. 18-21) and Kando (Figs. 2-5; table 1); and that the greater/lesser amounts are consequential results due to thickness and/or concentrations/ratios used of the silicon oxynitride to obtain the desired device characteristics.
24.	The Komatsu/Kawanishi combination does not disclose a second trim layer that comprises silicon oxynitride with a different composition than the first trim layer.
	However, it is well known in the art that multiple layers can be used as a simple duplication of parts (MPEP 2144.04(VI)(B)).
	Kando discloses different concentrations/ratios of O and N for silicon oxynitride affect velocity, elastic constant, density, dielectric constant, and electromechanical coupling coefficient (Figs. 2-5, etc.; Col. 8 lines 12-53, table 1).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added additionally trim layers of silicon oxynitride.  The modification would have been obvious because of duplication of parts (MPEP 2144.04(VI)(B)) and thus additional adjustability may be control over the frequency and magnitude of signal as well as controlling the coupling coefficient.
	Further it would have been obvious to one of ordinary skill in the art to have made the trim layers of silicon oxynitride to have different compositions.  The modification would have been obvious because different compositions give differing property as taught by Kando (Figs. 2-5, etc.; Col. 8 lines 12-48, table 1) and thus additional adjustability of the SAW device.
Claims 1-7, 10, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daimon US 11,374,550 of record in view of Komatsu US 11,095,269 of record and Kawanishi US 8,716,922.
1.	Daimon discloses a surface acoustic wave (SAW) device (Figs. 2, 11, etc.) comprising: a piezoelectric material (2); an interdigital transducer (IDT; 3a2, 3) on the piezoelectric material; a first trim layer (6a or 6b; Col. 6 lines 24-27, SiO2, SiN, or suitable material) that is configured to cover the IDT and at least a portion of the piezoelectric material that is not covered by the IDT; wherein the first trim layer is configured to adjust a first operating parameter (e.g. frequency; Col. 10 lines 13-15) of the SAW device; and a second trim layer (other of 6a or 6b) that is configured to cover the IDT and at least a portion of the piezoelectric material that is not covered by the IDT; wherein the second trim layer is configured to adjust a second operating parameter (e.g. electromechanical coupling; Col. 11 lines 1-6; SiO2, SiN are also known to affect electromechanical coupling, thus 6a, 6b with said materials also affect the coupling) of the SAW device; the first and second trim layers (with SiO2, SiN) inherently have corresponding densities (of the material) and thicknesses.
	Daimon does not disclose the second trim layer having a reduced impact on the first operating parameter; and a top surface of the first trim layer comprises a roughened surface.
However, it is well known in the art that layers with different materials (e.g. SiO2, SiN used in Daimon) would have different densities thus affecting the device to different degree; thus the different impacts due to densities would result in one having more or less impact than another.
Also Komatsu discloses different thicknesses of the layers affect the property of the device differently (e.g. frequency, Figs. 18-21) and that thickness can be controlled by etching (Col. 10 lines 50-60); thus the different thicknesses, would result in one having more or less impact than another.
	Additionally, Kawanishi discloses it is known that etching to control thickness would resulted in having a roughened surface (Col. 8 lines 7-9).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to made the second trim layer to have reduce impact on first operating parameter and a top surface of the first trim layer comprises a roughened surface.
The modification would have been obvious as one of a limited number of possibilities (reduced, increased, unchanged) of effects that the second trim layer would have on the first operating parameter wherein the combined effect of the trim layers are design parameters as taught by Daimon (Col. 10 lines 13-15, Col. 11 lines 1-6) and Komatsu (Figs. 18-21) to obtain desired characteristics (e.g. frequency, electromechanical coupling, etc.).  Furthermore, since the thickness can be controlled by etching as taught in Komatsu (Col. 10 lines 50-60) in order to obtain the abovementioned characteristics, thus the top surface of the first trim layer would be roughened as a consequence of the etching as taught by Kawanishi (Col. 8 lines 7-9).
2.	Daimon discloses the first operating parameter is a resonance frequency (e.g. frequency; Col. 10 lines 13-15) of the SAW device and the second operating parameter is an electromechanical coupling (e.g. electromechanical coupling; Col. 11 lines 1-6) of the SAW device.
3.	Daimon does not explicitly disclose the second trim layer comprises an acoustic velocity and a density that correspond to a velocity of an acoustic wave in the piezoelectric material such that a thickness of the second trim layer has a reduced impact on the resonance frequency.
	However, as discussed in parent claim 1 above, Komatsu discloses thickness would affect resonance frequency (Komatsu: Figs. 18-21).
	As a consequence of claim 1, the reduced impact on the resonance frequency is obtained due to the different materials and/or thickness.
4.	Daimon discloses the first trim layer (6a or 6b) is configured to adjust the first operating parameter and the second operating parameter of the SAW device (Col. 6 lines 24-27, Col. 10 lines 13-14, Col. 12 lines 1-6; e.g. SiN affects frequency and electromechanical coupling).
5.	Daimon discloses the first trim layer is configured between the second trim layer and the IDT (6a between 6b and 3).
6.	Daimon discloses the second trim layer is configured between the first trim layer and the IDT (6a between 6b and 3).
7.	Daimon discloses the second trim layer comprises silicon oxynitride (Col. 6 lines 24-27; SiO2 or SiN, which are also called by Applicant as silicon oxynitride, SiOxNy having SiON factor of 0 and 1 respectively, [0048], Fig. 4A).
10.	Daimon discloses the first trim layer comprises silicon nitride or silicon dioxide (Col. 6 lines 24-27).
11.	Daimon discloses the first trim layer comprises silicon oxynitride and the second trim layer comprises silicon oxynitride having a different composition than the first trim layer (Col. 6 lines 24-27; SiO2 and SiN, which are also called by Applicant as silicon oxynitride, SiOxNy having SiON factor of 0 and 1 respectively, [0048], Fig. 4A, hence the different compositions).
15.	Daimon discloses a dielectric layer (4) between the first trim layer (6a or 6b) and the piezoelectric material (2), wherein the dielectric layer is configured to reduce a temperature coefficient of frequency of the SAW device (Col. 10 lines 3-7).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daimon US 11,374,550 of record in view of Komatsu US 11,095,269 of record and Kawanishi US 8,716,922 as applied to claim 1 above, and further in view of Kishimoto US 10,530,333 of record.
7.	The resultant combination of Daimon, Kawanishi, and Kishimoto discloses the device of claim 1 but does not disclose the second trim layer comprises silicon oxynitride (in the alternative reading that silicon oxynitride (SiON) must include both O and N elements).
	Kishimoto discloses an acoustic wave device (Fig. 9) including IDT (4) and characteristic adjust film (32) made of silicon oxide, or silicon nitride, or silicon oxynitride (Col. 8 lines 29-41).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have replaced the material of second trim layer (one of 6a, 6b of Daimon that is made of SiO2 or SiN) to be silicon oxynitride.  The modification would have been obvious because silicon oxynitride is a well-known alternative to the silicon oxide and silicon nitride for adjusting resonance/filter characteristics as taught by Kishimoto (Col. 8 lines 29-41) useable thereof.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daimon US 11,374,550 of record in view of Komatsu US 11,095,269 of record, Kawanishi US 8,716,922, and Kishimoto US 10,530,333 as applied to claim 7 above, and further in view of in view of Kando US 9,190,981 of record.
8, 9.	The resultant combination of Daimon, Komatsu, Kawanishi, and Kishimoto discloses the SAW device of claim 7, but does not disclose the silicon oxynitride comprises an oxygen content that is for claim 8: about 40% to 80%, and for claim 9: about 50% to 70%, of a total content of oxygen and nitrogen.
Kando discloses different concentrations/ratios of O and N for silicon oxynitride affect velocity, elastic constant, density, dielectric constant, and electromechanical coupling coefficient (Figs. 2-5, etc.; Col. 8 lines 12-53, table 1), including between 40% to 80% or 50% to 70% of oxygen of the total content of oxygen and nitrogen (Table 1). 
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to made the silicon oxynitride comprises an oxygen content that is about 40% to 80% of a total content of oxygen and nitrogen.  The modification would have been obvious because the resultant combination is silent on the specific ratio being used, any ratio, such as 40% to 80% or 50% to 70%, can be used thereof as part of the design in order to achieve desired device characteristics (frequency, electrotechnical coupling, etc.) as taught by Kando (Figs. 2-5; table 1; Col. 8 lines 12-53).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daimon US 11,374,550 of record in view of Komatsu US 11,095,269 of record and Kawanishi US 8,716,922 as applied to claim 1 above and further in view of Kishimoto US 10,530,333 of record and in view of Kando US 9,190,981 of record.
11.	The resultant combination of Daimon, Komatsu, and Kawanishi discloses the SAW device of claim 1 but does not disclose the first trim layer comprises silicon oxynitride and the second trim layer comprises silicon oxynitride having a different composition than the first trim layer (in the reading that silicon oxynitride (SiON) must include both O and N elements).
Kishimoto discloses an acoustic wave device (Fig. 9) including IDT (4) and characteristic adjust film (32) made of silicon oxide, or silicon nitride, or silicon oxynitride (Col. 8 lines 29-41).
Kando discloses different concentrations/ratios of O and N for silicon oxynitride affect velocity, elastic constant, density, dielectric constant and electromechanical coupling coefficient (Figs. 2-5, etc.; Col. 8 lines 12-53, table 1). 
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have replaced the material of first and second trim layers (6a, 6b of Daimon that is made of SiO2 or SiN) to be silicon oxynitride.  The modification would have been obvious because silicon oxynitride is a well-known alternative to the silicon oxide and silicon nitride for adjusting resonance/filter characteristics as taught by Kishimoto (Col. 8 lines 29-41) useable thereof.
	Further it would have been obvious to one of ordinary skill in the art to have the first and second trim layers as silicon oxynitride with different compositions.  The modification would have been obvious because two different materials were originally used for the first and second trim layers, so to provide a difference when both are silicon oxynitride, they can have different compositions with corresponding characteristic responses as taught in Kando (Figs. 2-5; table 1; Col. 8 lines 12-53).
Claims 12-14, 26 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daimon US 11,374,550 of record in view of Komatsu US 11,095,269 of record and Kawanishi US 8,716,922 as applied to claim 1 and further in view of Nakanishi US 9,640,750 of record.
12.	The resultant combination of Daimon, Komatsu, and Kawanishi discloses the SAW device of claim 1 but does not explicitly disclose a passivation layer that is configured to over the IDT and at least a portion of the piezoelectric material that is not covered by the IDT, wherein the passivation layer is between the first trim layer and the piezoelectric material.
	Nakanishi discloses SAW device (Fig. 12) comprises passivation layer (408) between trim layer (405; SiN, SiON; Col. 8 lines 45-48) and piezoelectric material (101).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added passivation layer between the first trim layer and the piezoelectric material.  The modification would have been obvious because passivation layer as well- known to provide protection (hence passivation) to the device and that moisture resistance can be improved as taught by Nakanishi (Col. 9 lines 42-43).
13.	Daimon discloses silicon nitride (SiN) affects frequency (Col. 10 lines 13-15) and/or electromechanical coupling coefficient (Col. 11 lines 1-6), but does not disclose the passivation layer is configured to adjust at least one of the first operating parameter or the second operating parameter.
	Nakanishi discloses the passivation layer as silicon nitride (Col. 9 lines 44-46).
	As a consequence of the combination of claim 12, the passivation layer (SiN) is configured to adjust at least one of the first operating parameter (e.g. frequency) or the second operating parameter (e.g. electromechanical coupling).
14.	Daimon does not explicitly disclose a passivation layer, wherein the first trim layer and the second trim layer are both between the passivation layer and the piezoelectric material.
	Nakanishi discloses SAW device (Fig. 11) comprises passivation layer (408), and trim layer (405; SiN, SiON; Col. 8 lines 45-48) is between the passivation layer and piezoelectric material (101).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added passivation layer over the trim layers.  The modification would have been obvious because passivation layer as well-known to provide protection (hence passivation) to the device and that moisture resistance can be improved as taught by Nakanishi (Col. 9 lines 42-43).
26.	Daimon does not explicitly disclose a passivation layer that is configured between the first trim layer and the second trim layer.
	Nakanishi discloses SAW device (Fig. 12) comprises a passivation layer (408) between a first trim layer (405; SiN, SiON; Col. 8 lines 45-48) and second trim layer (404; SiO2; Col. 8 lines 44-45).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added passivation layer between the trim layers.  The modification would have been obvious because passivation layer as well-known to provide protection (hence passivation) to the device and that moisture resistance can be improved as taught by Nakanishi (Col. 9 lines 42-43).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Daimon US 11,374,550 of record in view of Komatsu US 11,095,269 of record and Kawanishi US 8,716,922 as applied to claim 15 and further in view of Hauser US 7,589,452 of record.
16.	The resultant combination of Daimon, Komatsu, and Kawanishi discloses the SAW device of claim 15 but does not disclose the dielectric layer comprises a top surface with a shape that is conformal to the IDT and the piezoelectric material.
	Hauser discloses SAW device (Figs. 1, 5A, etc.) comprising: a IDT (BES) on a piezoelectric material (PS); a dielectric layer (SS) over the IDT electrode and piezoelectric, wherein the dielectric layer comprises a top surface with a shape that is conformal to the IDT and the piezoelectric material (Figs. 1, 5A).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the dielectric layer to have a conformal top surface.  The modification would have been obvious for the benefit of increasing reflectivity as taught by Hauser (Col. 7 lines 33-49, Col. 8 lines 20-24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843